UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company Corporate Taxpayer’s ID No. 60.746.948/0001-12 Notice to the Market Banco Bradesco S.A. hereby informs the market and its shareholders that, at an auction held at B3 S.A. – Brasil, Bolsa, Balcão (B3) on June 21, 2017, it sold all of the shares resulting from fractions of shares arising from the 10% bonus operation (1 new share, of the same type, for each 10 shares held), as approved at the Special Shareholders’ Meeting held on March 10, 2017. At the opportunity, a total of 19,624 common shares and 170,349 preferred shares were sold, all of which non-par, registered, book-entry shares. The amounts to be paid to the holders of the fractions will be R$26.32029351 per common share and R$26.29997411 per preferred share, totaling R$4,996,683.73. The respective amounts will be available to the entitled shareholders, as of July 3, 2017, as follows: a) to shareholders whose shares are deposited at the Company and who keep their register and banking data updated, by means of credit in the current accounts in a Financial Institution appointed by them; and b) to shareholders whose shares are deposited at B3, by means of Institutions and/or Brokerage Houses which keep their shareholding position in custody. The shareholders who do not have their data updated must go to a Bradesco Branch of their preference, with their Individual Taxpayer’s ID, Identification Document and proof of residence to update their information and receive the respective amounts to which they are entitled; and Cidade de Deus, Osasco, SP, June 23, 2017 Banco Bradesco S.A. Luiz Carlos Angelotti Managing Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 23, 2017 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Executive Managing Officer
